Citation Nr: 1760144	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for internal derangement of the left knee.

2.  Entitlement to a rating in excess of 30 percent for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2017, the Board remanded the appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The currently assigned 30 percent rating for internal derangement of the left knee is the highest rating available for other knee impairment; there is no evidence of ankylosis of the left knee.

2.  The currently assigned 30 percent rating for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh is the highest rating available for other knee impairment; there is no evidence of ankylosis of the right knee.

3.  For the entire appeal period, the Veteran's left knee limitation of motion with degenerative joint disease is manifested by pain, extension to less than 10 degrees, and flexion limited to no less than 45 degrees, even with consideration of functional loss due to pain, weakness, incoordination, fatigue, or other symptoms.

4.  For the entire appeal period, the Veteran's right knee limitation of motion with degenerative joint disease is manifested by pain, extension to no more than 15 degrees, and flexion limited to no less than 60 degrees, even with consideration of functional loss due to pain, weakness, incoordination, fatigue, or other symptoms.

5.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for internal derangement of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a rating in excess of 30 percent for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for entitlement to a rating in excess of 10 percent for left knee limitation of motion with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

4.  The criteria for entitlement to a rating in excess of 20 percent for right knee limitation of motion with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5261 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings

In his October 2007 notice of disagreement, the Veteran asserts that his bilateral knee disability has worsened and is more disabling than currently evaluated.  He asserts that on a daily basis he has severe knee pain that interferes with his sleep.  Further, he can only walk with a cane and his morphine dosage was increased.  See July 2008 substantive appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, restricted or excess movement of the joint, pain on movement, and weakness.  Id.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).  Furthermore, the Court has held that VA examinations must comply with Section 4.59 to be adequate. Correia v. McDonald, 28 Vet. App. 158, 168-169 (2017).

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2017).  

Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Bilateral Knee Limitation of Motion with Degenerative Joint Disease

The Veteran's left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran contends that his left knee limitation of motion with degenerative joint disease is worse than the current 10 percent rating assigned, and his right knee limitation of motion with degenerative joint disease is worse than the current 20 percent rating.

In July 2008, the Veteran was afforded a VA medical examination.  The Veteran reported using 1 cane 80 percent of the time, 2 canes 15 percent of the time, and a walker 5 percent of the time.  He also reported flare-ups every other week that lasted for 2 days and limited his functional capacity by 70 percent.  However, he also reported that he could walk 1 mile, which he tried to do 2 times per day.  Further, he did not report any difficulties with activities of daily living or household chores.  He also reported woodworking, fishing, and hunting.  Active and passive range of motion testing indicated flexion in the right knee up to 85 degrees.  Further, there was no additional limitation of motion on repetitive use.  Active and passive range of motion testing indicated extension in the right knee to 0 degrees.  In addition, there was no additional limitation of motion on repetitive use.  Pain was not indicated in range of motion testing in the right knee.  Active and passive range of motion testing indicated flexion in the left knee up to 85 degrees.  Further, there was no additional limitation of motion on repetitive use.  Active and passive range of motion testing indicated extension in the left knee to 0 degrees.  In addition, there was no additional limitation of motion on repetitive use.  Pain was not indicated in range of motion testing in the left knee.

In March 2010, the Veteran was afforded a second VA examination.  Active range of motion testing indicated that flexion in the right and left knee was to 110 degrees.  Active range of motion testing indicated that extension in the right and left knee was to 0 degrees.  The examiner noted that there was objective evidence of pain or painful motion.  He also had a slight limp, favored his left side, and used a cane.  However, his gait was normal and there was no evidence of abnormal weight-bearing.

The Veteran was afforded another VA medical examination in September 2012.  Right knee range of motion testing showed that flexion was to 90 degrees and extension was to 0 degrees.  Further, there was no objective evidence of painful motion.  Left knee range of motion testing showed that flexion was to 100 degrees and extension was to 0 degrees.  Further, there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions where post-test flexion of the right knee ended at 90 degrees and post-test extension ended at 0 degrees.  Left knee post-test flexion ended at 100 degrees and post-test extension ended at 0 degrees.  The examiner indicated that he did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Further, he did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  In regards to the DeLuca requirements, the examiner stated that there were no additional functional limitations of the joints, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joints time 3 repetitions; painful motion; weakness; excessive fatigability; lack of endurance; or incoordination.

In May 2014, the Veteran was afforded another VA medical examination.  Right knee range of motion testing showed that flexion was to 130 degrees, with objective evidence of painful motion beginning at 130 degrees; and extension was to 15 degrees, with painful motion beginning at 15 degrees.  Left knee range of motion testing showed that flexion was to 140 degrees or greater, with no objective evidence of painful motion; and extension was to 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions where post-test flexion of the right knee ended at 115 degrees and post-test extension ended at 15 degrees.  Left knee post-test flexion ended at 140 degrees or greater and post-test extension ended at 0 degrees.

VA treatment records dated in January 2015 and February 2015 show that the Veteran had 8 to 100 degrees of right knee active range of motion with pain at end-range that was not improved with passive range of motion.  Further, a November 2015 VA treatment record shows range of motion from 0 to 95 degrees bilaterally.  A February 2016 VA treatment record notes, "[r]ange of motion is approximately 0 to 95, perhaps 100 degrees in the left knee."  In addition, a March 28, 2017 VA treatment record shows 104 degrees of flexion in the right knee and 110 degrees of flexion in the left knee.  A May 2017 private treatment record shows active range of motion flexion to 107 degrees bilaterally, extension to 8 degrees on the right, and extension to 9 degrees on the left.  

The Veteran was afforded another VA medical examination in June 2017.  Right knee range of motion testing showed that flexion was 5 to 95 degrees, and extension was 95 to 5 degrees with pain.  The examiner also noted pain with weight-bearing.  Left knee range of motion testing showed that flexion was 5 to 110 degrees with pain, and extension was 110 to 5 degrees.  The examiner also noted pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with 3 repetitions bilaterally with no additional functional loss or range of motion after 3 repetitions.  Further, the examiner noted that increased pain would limit range of motion with flexion associated with prolonged standing and both knees felt tighter.  In addition, the Veteran did not have ankylosis in the right or left knee, and muscle strength was found to be normal and there was no atrophy.  The examiner reported no objective evidence of crepitus.  In an addendum, the examiner noted pain at rest and non-weight-bearing which did not contribute to any extra functional loss or additional limitation in range of motion, and the pain that contributed to functional loss was pain with activity such as, walking and prolonged standing.  The examiner reported in July 2017 that there was no instability in left knee but anterior instability in right knee.  Further, he indicated that there was pain with range of motion on passive, non-weight-bearing, and weight-bearing.  The range of motion was flexion of 5 to 80 degrees and extension of 80 to 5 degrees in the right knee; and flexion of 5 to 90 degrees and extension of 90 to 5 degrees in the left knee.

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left knee limitation of motion with degenerative joint disease is not warranted as there is no evidence that flexion was ever limited to, or more nearly approximated, 30 degrees so as to warrant assignment of a 20 percent rating under Diagnostic Code 5260.  The Board is cognizant of the Veteran's competency and credibility to report pain.  However, even considering additional functional loss due to pain, there is no evidence that flexion was ever limited to, or more nearly approximated, 30 degrees.  The current 10 percent evaluation contemplates the Veteran's reported functional loss due to painful movement.  As demonstrated, the range of motion findings considered here, and the 10 percent evaluation currently assigned, already account for functional loss due to painful movement.  As such, a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

Because evidence of extension limited to 10 degrees has not been demonstrated on objective testing of the left knee, including with consideration of functional limitation; the criteria for a compensable rating under Diagnostic Code 5261 for the left knee are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that a rating in excess of 20 percent for the Veteran's right knee limitation of extension is not warranted as there is no evidence that extension was ever limited to, or more nearly approximated, 20 degrees so as to warrant assignment of a 30 percent rating under Diagnostic Code 5261.  Even considering additional functional loss due to pain, there is no evidence that extension was ever limited to, or more nearly approximated, 20 degrees.  The current 20 percent evaluation contemplates the Veteran's reported functional loss due to painful movement.  As demonstrated, the range of motion findings considered here, and the 20 percent evaluation currently assigned, already account for functional loss due to painful movement.  As such, a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

Because evidence of flexion limited to 45 degrees has not been demonstrated on objective testing of the right knee, including with consideration of functional limitation; the criteria for a compensable rating under Diagnostic Code 5260 for the right knee are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's bilateral knee disability.  As the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum in the right or left knee, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

The Board acknowledges that in advancing this appeal, the Veteran, believes that his disability is more severe than the assigned disability ratings reflect.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of his symptoms.  Ratings in excess of 10 percent for the left knee and in excess of 20 percent for the right knee are not warranted at any time during the appeal period.  See Hart, supra.  

Bilateral Knee Internal Derangement

The Veteran's left knee internal derangement and right knee internal derangement are currently assigned 30 percent ratings, which are the highest ratings based on recurrent subluxation or lateral instability under Diagnostic Code 5257.  A disability rating in excess of 30 percent, by virtue of a rating under Diagnostic Code 5256, is not warranted, given the absence of ankylosis at any point during the pendency of the appeal.  In the absence of a showing of ankylosis, the Veteran's bilateral knee internal derangement may not receive higher ratings under Diagnostic Code 5256.  

There are no additional expressly or reasonably raised issues presented on the record.

TDIU

A TDIU is governed by 38 C.F.R. § 4.16 which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board finds that the preponderance of the evidence is against granting the Veteran's TDIU claim.  In this case, the Veteran contended in his formal application for TDIU benefits that he was unemployable solely as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted.

Service connection is in effect for the following disabilities: internal derangement of the left knee, evaluated as 30 percent disabling effective February 27, 2007; internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh, evaluated as 30 percent disabling effective February 27, 2007; degenerative joint disease of the right knee, evaluated as 20 percent disabling effective February 27, 2007; degenerative joint disease of the left knee, evaluated as 10 percent disabling effective June 1, 2004; tinnitus, evaluated as 10 percent disabling effective February 13, 2003; and lumbar spine degenerative disc disease, evaluated as 10 percent disabling effective August 29, 2008.  The Veteran also has non-compensable ratings for right ear sensorineural hearing loss, left ear tympanosclerosis, right ear tympanosclerosis, and left ear high frequency sensorineural hearing loss.  The Veteran's combined disability evaluation for compensation is 80 percent effective February 27, 2007; thus, the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran reported that on December 8, 2009 he became too disabled to work due to his service-connected disabilities.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was completed by TCF Bank and shows that he was employed from October 2001 to June 2008, and this employment was ended due to the job not being "a good fit."  A VA Form 21-4192 was never returned from his last employer, United Health Group.  

In March 2014, the Veteran was denied vocational rehabilitation and employment services.  The vocational rehabilitation counselor indicated that the Veteran had adequate education and work experience to obtain suitable employment and as a result, he did not qualify for vocational rehabilitation and employment services.  

A June 2017 VA audiological exam shows that the Veteran was unable to wear hearing aids due to pain and thus, he must face people while talking and used lip reading to supplement what he can hear.  It was noted that he missed many words and will often confuse what people have said.  The Veteran stated that meetings are particularly troublesome since he cannot follow the important lines of conversation.  Nevertheless, the examiner stated that within the limitations imposed by his hearing loss and tinnitus, they are unlikely to be a barrier to secure and maintain substantially gainful physical or sedentary employment.  The examiner recommended that he avoid occupational exposure to any loud noises.  

The Veteran was also afforded a VA knee and lower leg exam in June 2017.  The examiner indicated that he would not recommend an occupation that requires prolonged standing or walking due to the Veteran's bilateral knee condition.  Further, the examiner stated that he would not recommend any occupation that requires repetitive bending and lifting.

The Board is persuaded by the conclusions of the VA examiners and vocational rehabilitation counselor, as detailed above, which suggest functional limitations affect the Veteran's ability to work, but would not preclude certain sedentary employment.  Based on the evidence of record, to include the Veteran's assertions, information from his prior employer, and the findings of the vocational rehabilitation counselor and clinical providers, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran is competent to state what effects he believes his service-connected disabilities have on employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the record does not show he is precluded from performing any substantial gainful employment as a result of his service-connected disabilities.  The Board concludes that the opinions of the VA examiners and vocational rehabilitation counselor regarding the Veteran's employability are more probative than his competent lay statements regarding the impact of his service-connected disabilities on his employability.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for internal derangement of the left knee is denied.

Entitlement to a rating in excess of 30 percent for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee is denied.

Entitlement to a TDIU is denied.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


